 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDprejudice to their seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay they may have suffered because of the dis-crimination against them.BERMUDA KNITWEAR CORPORATION,Employer.Dated-------------------By-------------------------------------------ABRAHAM J. LUBASCH,President.This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Linton-Summit Coal Company, Inc.andInternational Brother-hood of Electrical Workers,AFL-CIO.Case No. 35-CA-779.April 9, 1958DECISION AND ORDEROn July 29, 1957, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it be required to cease and desisttherefrom and to take certain affirmative action.He also found thatthe Respondent had not engaged in certain unfair labor practices andrecommended that the complaint be dismissed insofar as it allegedsuch unfair labor practices.Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.'Pursuant to Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to athree-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.These rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and the brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.2ORDERUpon the entire record and pursuant to Section 10 (c) of theNational Labor Relations Act, as amended, the National Labor Rela-1 The Respondent's request for oral argumentisherebydenied as,in our opinion, therecord, exceptions,and brief adequately present theissues and positionsof the parties.2 The Respondent contendsthat in weighingconflicting evidence and in drawing in-ferences and conclusionsfrom the evidence, the TrialExaminer demonstrated his biasand prejudice against the Respondent.While it appears that the TrialExaminer in mostinstancesmade credibility determinations in favor ofthe witnessesfor the GeneralCounsel,we note that even "totalrejectionof an opposed view cannot of itselfimpugn theintegrityof a trier of fact."N. L. It B. v. PittsburghS. S. Company,337 U. S. 656.In any event,we haveindependentlyreviewedthe Trial Examiner'scredibilityfindings, his inferencesand conclusions from evidence,and perceiveno basis forfinding thatthere was bias orprejudice on his part.Moreover,as we find noneof the TrialExaminer's credibility find-120 NLRB No. 56. LINTON-SUMMIT COAL COMPANY, INC.347tions Board hereby orders that Linton-Summit Coal Company, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofElectricalWorkers, AFL-CIO, or any other labor organization ofits employees, by discriminatorily discharging or refusing to rein-state any of its employees, or by otherwise discriminating in regardto their hire and tenure of employment.(b) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization,to form labor organizations, to join or assist the above-named orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purposes of collective bargaining or other mutualaid or protection or to refrain from any or all such activities exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Monzellia Smith, Rosaline Wilson, and Edna Wilsonimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority and otherrights and privileges, and make them whole for any loss of pay theymay have suffered by reason of the discrimination against them, inthemanner set forth in the section of the Intermediate Reportentitled "The Remedy."(b)Preserve and make available to the Board,or its agents, uponrequest for examination and copying, all payrollrecords, social-secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of back pay dueand the rights of employment under the terms of this Order.(c)Post at its Terre Haute, Indiana, plant copies of the noticeattached to the Intermediate Report-marked "Appendix." 3Copies ofsuch notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by the Respondent's authorizedrepresentative, be posted by it for a period of sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallings clearly erroneous or unreasonable,we shall,in accordance with our practice, adoptthemLloyd A. Fry Roofing Company,109 NLRB 1314;Somerset Classics, Inc.,90NLRB 1676;Standard Dry Wall Products,Inc.,91 NLRB 544.9 This notice is amended by substituting for the words"The Recommendations of a TrialExaminer"the words"A Decision and Order."In the event that this Order is enforcedby decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United StatesCourt of Appeals,Enforcing an Order." 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe taken by the Respondentto insurethat saidnotices are not altered,defaced, or covered by any othermaterial.(d)Notify theRegionalDirector for the NinthRegionin writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the allegationsof the complaint relat-ing toincreasesin piecework-ratesbe, and herebyare, dismissed.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearing there-on having been issued and served by the General Counsel of the National LaborRelations Board, and an answer having been filed by the above-named RespondentCompany, a hearing involving allegations of unfair labor practices in violation ofSection 8 (a) (1) and (3) of the National Labor Relations Act, as amended, 61Stat. 136, herein called the Act, was held in Terre Haute, Indiana, on June 4, 5, and6, 1957, before the duly designated Trial Examiner.In substance the complaint alleges and the answer denies that the Respondent:(1) on or about November 16, 1956, increased piecework rates at its plant in orderto discourage union organizational activities; (2) on November 12, 1956, discrimina-torily and to discourage union membership discharged employees Monzellia Smith,RosalineWilson, and Edna Wilson; and (3) by such acts and conduct interferedwith, restrained, and coerced employees in the exercise of rights guaranteed by Sec-tion 7 of the Act.At the hearing all parties were represented, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent tothe issues, to argue orally upon the record, and to file briefs and proposed findingsof fact and conclusions of law.Argument was waived.Briefs have been receivedfrom the Respondent and General Counsel.On July 10, 1957, the -Trial Examiner received from counsel for the Respondenta written request that certain inaccuracies in the official transcript be corrected.It appears that copies of the request were forwarded to each of the other parties.No objections having been received, the request for such corrections is herebygranted.The said communication, dated July 8, 1957, is hereby made a part of therecord in this case.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTLinton-Summit Coal Company, Inc., is an Indiana corporation engaged in themanufacture of electric heating mantles, and other types of laboratory apparatus, atitsGlas-Col Apparatus Company Division plant in Terre Haute, Indiana, which isthe only plant of the Respondent involved in this proceeding.During the 12-month period before the hearing, and in the course of its businessoperations, the Respondent purchased and caused to be shipped from points outsidethe State of Indiana to the said plant goods and materials of substantial value, andsold, shipped and delivered goods and materials valued at more than $300,000, fromsaid plant and directly to points outside the State of Indiana.The Respondent is engaged in commerce within the meaning of the Act.,II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, AFL-CIO, is a labor organiza-tion admitting to membership employees of the Respondent at its Terre Haute plant.III.THE UNFAIR LABOR PRACTICESA.' Setting and issuesApproximately 75 women work in the production area, a single large room, atthe Respondent's Terre Haute plant.From 4 to 6 employees are at each of the1The commerce findings are based upon allegations of the complaint which the answeradmits. LINTON-SUMMIT COAL COMPANY, INC.349many tables,arrangedin rows with aisles between them.Credible testimony ofmany employees establishes, and it is found, that it has long been the practice, withmanagement'sacquiescence,for employeesto engagefreely in conversations andsolicitations2 for various purposes, and to move from one table to another or else-where in the plant to do their work or obtain materials, all upon company time. Itappears that most, if not all, employees are paid piecework wages, and not accord-ing tothe number of hours worked.There are, and have been, no time clocksrequiringthe punching in or out at specified hours.Although this plant has been operating, apparently,3 since about 1945, there isno evidence that the employees have ever been represented by any labor organization.Some 7 or 8 years ago, however, Dr. Morey, president, told a group of at least 4named employees, according to the credible testimony of Edna Wilson, that "hewould not have aunion in thecompany; that he would close his doors first," and3 or 4 years ago told another group of employees, at a time when an attempt toorganize was being made, that he thought the effort was being made by a dischargedemployee, but that it would not succeed because "they knew how he felt about theunion." 4During the summer of 1956 a number of employees initiated an effort to obtaincollective-bargaining representation through the Charging Union.A union rep-resentativevisited some of them at their homes and mailed invitations to join toothers.During this period, according to the undisputed testimony of Edna Wilson,Dr. Morey remarked to her and other named employees that "somebody was tryingto organizeagain."On the evening of November 7 a number of employees were presentat a gen-eralmeeting called by the Union.Also present at this meeting was Nancy Fisk,identified by management officials as a supervisor.In this setting, three employees were summarily discharged on November 12 byDr. Morey.Whether or not these three were dismissed illegally, to discourage unionmembership and activity, is the majorissuein this case.Another issue, urged byGeneral Counsel as violation of the Act, arises from the admitted fact that im-mediately after these discharges the Respondent put into effect a general increaseof piecework rates.B. The discharges of Monzellia Smith, Edna Wilson, and Rosaline WilsonAt the time of their sudden dismissal on November 12, each of these 3 employeeshad given long and satisfactory service at the plant: Smith for 8 or 9 years, EdnaWilson for about 11 years, and Rosaline Wilson for about 6 years. Smith's testimonyis uncontradicted that since her training period her work had never been criticizedbut on the contrary had frequently been complimented by Mrs., Morey, that shehad on a number of occasions been called upon to instruct their employees, andthat throughout her service her conduct had never been criticized.The testimonyof Edna Wilson, to the effect that she also had been complimented and used as aninstructorwith no criticism from supervisors, is likewise unrefuted.And nosupervisor challenged the testimony of RosalineWilson that she had often beencomplimented for her work.Despite their combined and satisfactory service of about 25 years, all 3 werecalled into Dr. Morey's office early on- November 12 and, with no previous warningor even questioning by him or any other member of management, were discharged,being told by him, in substance, that while he could not fire them "for unionactivity," according to his own testimony, they should have conducted "affairs likethat outside of working hours," and that the company had lost "around $1100"the week before and he was holding "you people responsible" because "you haveharassed and bothered the employees up there and hindered them in the performance9Dr Morey, head of the organization operating this plant, said : "I have an unwrittenrule against solicitations and always have had it"Assuming the truth of this claim, itappears that the "rule" was not only "unwritten" but also unknown, even to his ownwife, vice president and in complete charge of the production departmentFor she readilyadmitted that "the employer knows about" and has no rule against soliciting funds forvat ions purposes on company time.'Dr \io,ey said his business began in 1939, but that he did not devote full time to ituntil 194.5f The latter quotation is also from the testimony of Edna Wilson.Dr Morey merelydenied, generally, having ever made any antiunion remark to WilsonHis denial lacksthe support of any witness named by Wilson as being present on the two occasions. Forreasons fully set forth later, the Trial Examiner cannot credit Dr. Morey's unsupportedtestimony 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their duties."Edna Wilson promptly asked for some proof that she had talkedto anyone about the Union while on the job, or that she had "unnerved" anyone.It isundisputed that Dr. Morey replied, "I don't have to and I will not."As theyturned to leave, he said to them, "Don't you ever set foot in thisplace again."Dr. Morey's own testimony, quoted, makes plain and it is here concluded, that thethree employees were dismissed, and were effectively told that they were dismissed,because of their activities on behalf of the Union.Thus the record provides aprima faciecase supporting the contention of General Counsel.Thisis sobecause,asGeneral Counsel urges in his brief, ". . . the usual andnaturalresult of theEmployer's action in effecting the discharge is to discourage union member-ship.And inRadio Officers' Union v. N. L. R. B., 347 US. 17, at 45, theU. S. Supreme Court said: "This recognition that specific proofof intentis unnecessarywhere employer conduct inherently encourages or discourages union membershipisbut an application of the common-law rule thataman isheld to intend theforeseeable consequences of his conduct."On the other hand, both the Board and the courts having long held that conductingunion activities on company time to an extent interfering with efficiency andproduction is justifiable cause for discharge, and counsel for the Respondentappropriately cites N.L. R. B. v. Tennessee Coach Company,191 F. 2d 546 (C. A. 6).Before reaching the ultimate determination, however, as to whether or not thepreponderance of evidence supports General Counsel's claim that therealmotiveprecipitating the discharges was to discourage union organization, it is necessaryto examine not only the merit of Dr. Morey's accusation, at the time of dismissal,to the effect that the three girls had caused confusion and loss of production bytheir conduct, but also the merit of other and additional reasons he gave, as a witness,for his summary action.It may be well to dispose of the "additional" reasons first.Edna Wilson:Dr.Morey, as a witness, said that he discharged this employee"for several reasons," "chief among which" was "hercomplainingabout the damageof this material to her health."The validity of thisreason,however, is reduced toa nullity by his own admission, shortly after the claim was made, that theonlyinstance of a complaint from her occurred "almost two years ago." It is unreasonableto believe, because of the remoteness, that this factor had the slightest bearing uponhis action on November 12.When pressed for "other reasons" by his own counsel,Dr.Morey added "absenteeism" and "she did violate coffee breaks."As to"absenteeism," Dr. Morey himself said "that may have been partially due to asthma,"and since the factor had never been of sufficient importance to warrant any warning,so far as the record shows, it lacks persuasion as a claimed reason for discharge.As to the violation of coffee breaks, his own testimony establishes that she couldhave engaged in none for at least 2 months before the discharge. It appears fromthe testimony of many witnesses that until early September the employer hadpermitted the workers to go outside the plant for coffee.The time given for the"break" was exceeded generally by the employees, and finally the privilege waswithdrawn from all.The Trial Examiner finds no merit in this reason.Dr. Moreyadmitted that he never gave her any warning, even during the period when shemay have, along with others, violated the privilege.Monzellia Smith:In addition to the reasons given this employee at the time ofher discharge, Dr. Morey claimed as a witness that he fired her for violating thecoffee break and for being "habitually late to work."As noted above, the "coffeebreak" issue had ceased to be an existing and possible factor more than 2 monthsbefore the discharge.His claim of being "habitually" late for work lacks any supportof credible records.As noted heretofore, the plant is without time clocks, and theemployees work on piece rates.Had there been, in the company records, any evidenceshowing that Smith's production was lower than others,due to lateness, it isreasonable to suppose that the Respondent would have brought them forward. Shewas not warned, and the factor was not raised at the final interview.The TrialExaminer finds no merit in this claim.RosalineWilson:Besides the "agitation"claim,Dr.Morey claimed that he dis-missed this employee because she had "a very bad history about quarreling aboutwork assignments."Even if Dr. Morey's testimonyis tobe accepted at its facevalue, it appears that the only incident of "quarreling" occurred "about two years"before the dismissal.It plainly had nothing to do with the actual discharge.Theonly other incident of a similar nature took place not long before the dischargewhen Rosaline Wilson, Monzellia Smith, and another employee went to Dr. Moreyto presentan assignmentgrievance.On this occasion there was no "quarreling,"even claimed by Dr. Morey.It. isundisputed that he made no objection to thispresentationof what a group of employees considered to be a just grievance.Werethe Trial Examiner to find merit in this claim, advanced by Dr. Morey, and conclude LINTON-SUMMIT COAL COMPANY, INC.-351thatWilson was dismissed for presenting a grievance in a group of other employees,this conclusion would support a finding of violation of the Act, since it plainlyinterfereswith rights accorded to employees by Section 7 of the Act.Under thecircumstances described by Dr. Morey, however, the Trial Examiner finds no meritto the claim that such complaints were any part of the reasons for his action.In short, the Trial Examiner concludes and finds that none of the factors advancedby Dr. Morey at the hearing as additions to the reasons he gave the employees atthe time of their dismissal have any merit, and further finds that they did not, inany way, motivate his action, but were mere afterthoughts.Turning again to the major issues,it is necessary to review certain events pertinentto the discharges, particularly those of the preceding week.From the testimony of a number of witnesses it may reasonably be concludedthat upon receipt of written invitations from the Charging Union to attend ageneral meeting of employees on November 7, employees in the plant openly andwithout restraint discussed, during working hours as well as at lunch periods andcoffee breaks, the question of organization.Since it is clear that there was no re-striction upon conversations on any subject, it would be unrealistic to believe thatthe union topic was avoided. Some employees favored organization, others-astheir testimony establishes-were opposed.According to the credible testimony of Monzellia Smith, corroborated by that ofEdna Ludwig, a witness for the Respondent, shortly before the union meeting ofNovember 7 the former told the latter, both of whom worked at the same table, thatshe had heard that the Union might waive the initiation fee for those who went tothe meeting, and thereby save themselves $50 or $150. Smith based her estimateof saving on the fact that her husband was a member of the same local. Ludwigmade no report of this remark to Dr. Morey, but another employee at the sametable, Pearl Mount, according to her own testimony promptly informed Dr. Moreythat Smith had told Ludwig she would be fined $50 if she "didn't sign the cardthis evening."Without checking the accuracy of this report by questioning Smith,Ludwig, or any other employee, Dr. Morey called all employees in the room fromtheir work and, according to his own testimony, told the assemblage:I know what is going on here. I didn't want to mix into this, but I hear thatsome of you have been threatened with heavy fines if you do not sign up onthese cards.Now, I want you to know that I have just been to an attorneyand I find that they are strictly illegal. It cannot be made to stick. It is allbosh; ignore it.After Dr. Morey's talk to all employees, he gathered with a smaller group in acorner of the room.The credible testimony of employees involved, including thatof Caroline Wolfe, a witness for the Respondent, establishes and it is found that Dr.Morey was then informed that Monzellia Smith and Rosaline Wilson were workingfor the union organizational movement.Credible testimony of many employees also makes plain that Dr. Morey's speechcreated genuine confusion among employees for the remainder of that afternoon.And, as noted, heretofore, the union meeting that night was attended by NancyFisk, admitted by the Respondent's officials to be a supervisor. Smith and thetwo Wilsons were among the few employees who appeared at the meeting.During the next 3 days of that week it is undisputed that Dr. Morey, contraryto his practice theretofore, spent a great deal of time in the working area, watchingSmith and the two Wilsons.According to Dr. Morey's testimony:I observed the whole place buzzing like a hive of bees, really, and RoseWilson, Monzellia Smith were going around from one to another. I observedthem when they didn't know I was observing them and it seemed to me, well,the folks were so upset and afraid.They were afraid to even come and talkto me.(As to Edna Wilson) Well, I saw that she seemed to single out an individualand then talk, talk, talk, as much as ten or 15 minutes at a time.Even if Dr. Morey's testimony as to these three individuals were to be discountedappreciably, and possessed the slightest foundation in fact, the reasonable inquiryrises as to why he, the head of the plant, did not at least once during the 3-dayperiod take some step to halt such conduct.Yet his own testimony establishesthat at no time, during that 3-day period, did he ever warn, caution, or otherwisespeak to them about talking to others, regarding union matters or anything else.Noris there evidence that he instructed any supervisor, or Mrs. Morey-who had chargeof production-to speak to them.On Sunday, the day before discharging the three, Dr. Morey and his wife visitedthe homes of several employees and obtained from them their signatures to docu- 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDments already prepared and typed by Mrs. Morey before discussing their contentswith any of the employees visited.Such documents include the following texts:We, the undersigned, affirm that during the week ending November 9, 1956spent time during working hours trying to persuade employees of the Glas-ColApparatus Company to join a union, thereby hindering the employees in theperformance of their duties.We, the undersigned, affum that during the week ending November 9, 1956engaged in argumentation with employees of the Glas-Col Apparatus Companyduring working hours, thereby hindering the employees in the performance oftheir duties.Dr.Morey and his wife also obtained the signatures of two employees to a hand-written document prepared, according to his own testimony, by Dr. Morey, contain-ing the following text:I, the undersigned, affirm that during the week ending Nov. 9, 1956, MonzelliaSmith notified me that I would be fined $150 00 unless I attended the unionmeeting of Wednesday, Nov. 7. This warning was given to me on Monday andalso on Tuesday (Nov. 5 & 6). All this was done during working hours.Only 1 of the 2 employees who signed the last-quoted document was called as awitness-Carolyn Wolf (in the record spelled Caroline Wolfe).As a witness forthe Respondent, and under oath, Wolfe admitted that Smith said nothing to herabout being fined and that she had never told Dr. Morey that she had.As to the first-quoted text, above, the name "Rosaline Wilson" was written in,apparently either by Dr. Morey or his wife.Only two of the employees whosesignatures appear upon it were called as witnesses-Edith Terrell and Edith Kasper.Under oath, neither of these two employees named Rosaline Wilson as having triedto persuade them to join the Union, during working hours or at any other time.Not only because of the notable lack of consistency in the text of the documentsdescribed above and the testimony of employees who signed them, but also becauseof the circumstances described by employee Terrell, of the signing, the Trial Examinercan place no reliance upon them as establishing grounds for discharges "for cause."When asked concerning the statement about Rosaline Wilson and her soliciting fora union, quoted above, Terrell-a witness for the Respondent-said:When I saw this statement, it wasn't toward union. It was just a confusion.That was the question I was asked and then he (Dr. Morey) asked me if thesewere the names.Indeed it is apparent that the Respondent, at the hearing, had abandoned what-ever plans it may previously have had concerning these statements obtained by Dr.and Mrs. Morey. They were not offered in evidence by the Respondent, but byGeneral Counsel.It is even more apparent, however, from the nature of his final interview withthe three employees when discharging them-which was the day after he hadobtained the statements-that Dr. Morey gave to these three, as reasons for dismis-sing them, the substance of matters contained in the statements.And these state-ments, as Dr. Morey admitted, were prepared before the Sunday search forsignatures.As to actual confusion caused by the three employees, interfering with produc-tion, the record is barren of any credible evidence relating to any incident orincidents, either observed by Dr. Morey or brought to his attention before thedischarges,which might have disturbed employees, except the remark of Smithto Ludwig, which obviously was either misunderstood or deliberately misquoted byemployee Pearl Morin..The credible denials of the 3 that they solicited for theUnion on company time, thus causing any disturbance, is supported by 2 employeescalled by General Counsel, Slusher and Roberts, and 1 called by the Respondent:StillwellStillwell,moreover, testified that she was in a position where she couldsee every employee in the room.As to whatever disturbance there may have beenafter Smith's remark to Ludwig, the reasonable conclusion is that it was Dr. Morey'sassemblage of all employees denying the misquoted remark that caused it, not theremark itself. LINTON-SUMMITCOALCOMPANY, INC.353The claim that actual loss of production was caused by the union activities of thethree employees lacks any credible foundation of fact.While certain figures wereplaced in evidence indicating that production for the week was somewhat less thansome other weeks, the actual records themselves were not produced.That noweight can reasonably be placed upon either their accuracy or their identificationof cause is established by Dr. Morey himselfHe admitted that he gave all of theemployees 2 hours off on election day, falling during that week, which wouldpresumably have accounted for 25 percent loss of production for that 1 day.Andhis own act in calling all employees together on November 7 undoubtedly contributedto the lowering of production.Finally, it was admitted by Mrs. Morey that produc-tion normally varies depending upon the nature of mantles being made. In theopinion of the Trial Examiner,the figures placed in evidence by the Respondentprove precisely nothing.In summary,theTrial Examiner is convinced by the evidence adduced by theRespondent that the reasons advanced by it for the three discharges lack merit.It is specifically concluded and found, from the preponderance of credible evidence,that none of the three engaged in union activities on company time, or on their owntime, which interfered with or lowered either efficiency or production.It is further concluded and found,from the preponderance of credible evidence,that the real and actual reason motivating Dr. Morey's action was discriminatory andto discourage membership in, and activity on behalf of,the Union.Such discrimina-tion interfered with, restrained,and coerced employees in the exercise of rightsguaranteed by the Act.C. The raisesDuring the same week,and a few days after the discharges,the Respondent putinto effect certain increased piecework rates. It is General Counsel'sclaim thatsuch increases were made for the purpose of discouraging union membership.TheRespondent denies the contention as to purpose only.While the timing of the increase,viewed in the setting of the discriminatorydischarges,raisesmore than a possible suspicion that it was given for the illegalpurpose of interfering with the employees'rights under the Act, upon review of allthe testimony the Trial Examiner cannot conclude that the preponderance ofevidence supports General Counsel's claim.Through his own witnesses the latterestablished thatMrs.Morey,who had charge of such matters, began a study ofsuch rates early that summer, before there was any union activity.While thereisdispute as to whether or not she told one or more employees later that she hadhad to abandon the plan of increasing rates, there is no question but that the studieswere made,and that she was away from the plant a good part of the summer.According to her,she gave a draft of the revised form of worksheets,bearing thenew rates,to a printer on November 2, several days preceding the events culminatingin the discriminatory dismissals.There is no evidence in the record to refute herclaim as to this dateNor is there any evidence to indicate that at any time eitherbefore or after the increases were made,any supervisor or management official saidanyth'ng to any employee which might have led that employee to believe that theirpurpose was to influence their union adherence.It will therefore be recommended that this allegation of the complaint be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain of the activities of the Respondent set forth in section III, above, oc-curring in connection with the Respondent'soperations described in section I,above, have a close,intimate,and substantial relation to trade, traffic, and com-merce in the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free Aow of commerce.V. THE REMEDY,Having found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action which will effectuate the policies of the Act.Having found that the Respondent has discriminated in regard to the hire andtenure of Monzellia Smith, Rosaline Wilson, and Edna Wilson, the Trial Examinerwill recommend that the Respondent offer them immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges,and make them whole for any loss of483142-59-vol. 120-24 354DECISIONS OF NATIONALLABOR RELATIONS BOARDpay they may have suffered as a result of the discrimination against them, by pay-ment to each of them of a sum of money equal to that which she would haveearned as wages from the date of such discrimination to the date of offer of re-instatement, less her net earnings during such period, the back pay to be com-puted on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289. It will also be recommended that the Re-spondent preserve and upon reasonable request make all pertinent records avail-able to the Board or its agents.In view of the nature of the unfair labor practices committed,the commissionby the Respondent of similar and other unfair labor practices may be anticipated.The remedy should be coextensive with the threat. It will therefore be recom-mended that the Respondent cease and desist from infringing in any manner uponthe rights guaranteed in Section7 of the Act.Uponthe basis of the foregoing findings of fact,and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor or-ganization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of its em-ployees, thereby discouraging membership in the above-named labor organization,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining,and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act,the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that.WE WILL NOT discourage membership in International Brotherhood ofElectricalWorkers, AFL-CIO, orin any other labor organization of our em-ployees, by discharging or in any other manner discriminating against themin regard to their hire or tenure of employment or any term or condition ofemployment.WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organ-izations, to join or assist the above-named union or any other labor organiza-tion, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreement requir-ing membership in a labor organization as authorized by Section 8 (a) (3)of the Act.All our employees are free to become or remain members ofthe above-named Union or any other labor organization.WE WILL offer Monzellia Smith, Rosaline Wilson, and Edna Wilsonimmediate and full reinstatement to their former or substantially equivalentpositionswithout prejudice to their seniority or other rights and privilegespreviously enjoyed by them, and make them whole for any loss of pay sufferedby them as the result of the discrimination against them.LINTON-SUMMIT COAL COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other, material.